Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                          SCWC-XX-XXXXXXX             15-MAY-2020
                                                      03:09 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  HAWAIIUSA FEDERAL CREDIT UNION,
                   Respondent/Plaintiff-Appellee,

                                 vs.

             JONNAVEN JO MONALIM; MISTY MARIE MONALIM,
                 Petitioners/Defendants-Appellants,

                                 and

    ASSOCIATION OF APARTMENT OWNERS OF BEACH VILLAS AT KO OLINA,
  by its Board of Directors; KO OLINA COMMUNITY ASSOCIATION, INC.,
                  a Hawai‘i nonprofit corporation;
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 10-1-1388)

          ORDER DENYING MOTION FOR PARTIAL RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioners/Defendants-
 Appellants’ Motion for Partial Reconsideration filed on May 11,
 2020 (Motion), the documents submitted in support thereof, and
 the record herein,
           IT IS HEREBY ORDERED that the Motion is denied.
           DATED: Honolulu, Hawaiʻi, May 15, 2020.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson